UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1085


MATTA ZEINALI,

                    Plaintiff - Appellant,

             v.

MICHAEL PENSE,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Marvin J. Garbis, Senior District Judge. (1:15-cv-01599-MJG)


Submitted: September 28, 2017                               Decided: November 29, 2017


Before AGEE, FLOYD, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Morris E. Fischer, LAW OFFICE OF MORRIS E. FISCHER, LLC, Silver Spring,
Maryland, for Appellant. Brian E. Frosh, Attorney General of Maryland, Robert A. Scott,
Assistant Attorney General, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Matta Zeinali appeals the district court’s order granting the Defendant’s motion

for summary judgment and dismissing Zeinali’s employment discrimination complaint.

We have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Zeinali v. Pense, No. 1:15-cv-01599-MJG (D. Md.

Dec. 20, 2016). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.



                                                                           AFFIRMED




                                           2